Citation Nr: 1440599	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 2, to December 18, 1998, and from October 30, 2001, to December 12, 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in a subsequent January 2009 statement, the Veteran indicated that he wanted his appeal decided on the evidence of record - without a hearing.  So he has withdrawn his hearing request.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

In February 2012, the Board remanded the claim of entitlement to a rating higher than 50 percent for the major depressive disorder to the RO via the Appeals Management Center (AMC) for further development.  Specifically, the Veteran was to be provided a VA compensation examination reassessing the severity of this disability and his updated VA treatment records were to be obtained.  All requested development since has been completed, and this claim is again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); but see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand not required under Stegall where there was substantial, even if not exact, compliance with remand directives).

Also during the pendency of this appeal, however, the Veteran has provided evidence suggesting that his service-connected major depressive disorder prevents him from working in a substantially gainful capacity.  See March 2008 Statement in Support of Claim on VA Form 21-4142 (stating that he was then currently unemployed and attributing that to his service-connected mental condition); March 2012 VA Examination Report (reflecting that he had not worked since his discharge from the military in 2003).  See also November 2006 Vocational Testing Report (noting that he had left his last job in 2004 due to difficulties working with people).  When, as here, evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a derivative claim of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  But the RO or AMC, although the Agency of Original Jurisdiction (AOJ), has not had opportunity to consider whether 

the Veteran is additionally entitled to a TDIU, and it would be potentially prejudicial to him for the Board to consider this additional issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Moreover, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not preclude the Board from going ahead and deciding the claim that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  So this is what will occur here since the Board is deciding the claim for a higher rating for the major depressive disorder, but instead remanding this derivative TDIU claim to the AOJ.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record, that is, in addition to the physical claims file.


FINDING OF FACT

It is just as likely as not the Veteran's major depressive disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a higher 70 percent rating, though no greater, for his major depressive disorder.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

A March 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication and readjudication of this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, the Veteran's service treatment records (STRs), 
post-service VA treatment records, Social Security Administration (SSA) records, and statements and argument submitted by him have been obtained and associated with the claims file to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

(ii) 
The Duty to Assist by Providing an Examination for a Medical Opinion

VA mental status examinations were performed in March 2008, July 2009, and most recently in March 2012 following and as a direct result of the Board remanding this claim in February 2012.  These examinations included consideration of the Veteran's medical history and set forth findings enabling the Board to make a fully informed decision on this claim regarding the appropriate evaluation for this service-connected disability.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating there has been a material change in the severity of the major depressive disorder since the most recent VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed).

Additionally, the March 2012 examination performed pursuant to the Board's February 2012 remand is responsive to the questions posed in that remand, including with regards to the severity of the Veteran's psychiatric disability in relation to the applicable rating criteria.  Thus, there was compliance, certainly substantial compliance, with the Board's remand directives in the conducting of that additional VA examination, but also in obtaining the necessary medical comment, and afterwards in readjudicating the claim in light of this and all other additional evidence.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment, 13 Vet. App. at 146-47.  

C.  VCAA Conclusion

In light of what has occurred in the processing of this claim, the Veteran has had a meaningful opportunity to participate effectively in its adjudication, and there is no indication of prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.  

II.  Increased Rating

The Veteran contends he is entitled to a disability rating even higher than 50 percent for his service-connected major depressive disorder.

A.  Applicable Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial-rating cases).

The Veteran has been assigned a 50 percent rating under 38 C.F.R. § 4.130, DC 9434.  The VA rating schedule provides that psychiatric disorders other than eating disorders, so inclusive of major depressive disorder, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Under that rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent rating may be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as mere examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id., at 443.

Effective August 4, 2014, VA is amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM and replace them with references to the recently-updated Fifth Edition (DSM-V).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the Veterans Court (CAVC), or the United States Court of Appeals for the Federal Circuit (Federal Circuit Court).

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to the DSM, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

B.  Evidence & Analysis

The evidence shows the Veteran's major depressive disorder more nearly has approximated the criteria for a higher 70 percent rating under the Rating Formula throughout the pendency of this claim, although not warranting an even higher rating of 100 percent.  Specifically, the evidence of record reflects that this disorder has caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  According to the holding in Bowling, this is reason to assign this higher rating.

In this regard, the Veteran's records of VA treatment throughout the pendency of the appeal reflect symptoms associated with his psychological disorder such as:  depression, anxiety, suicidal ideation, insomnia, nightmares, focus and memory impairment, episodes of destructive behavior, violence, rage, aggression, and severe irritability, tense, depressed, and anxious mood, auditory hallucinations, impaired interpersonal and social skills, crying spells, panic attacks, and difficulty adapting to stressful situations.  Moreover, his GAF scores have ranged from 40 to 65.  

The Veteran underwent a VA psychiatric examination in March 2008.  He reported experiencing chronic depression and impulsiveness.  Additionally, the Veteran reported symptoms of insomnia.  On examination, his speech and psychomotor activity was unremarkable. He was cooperative with normal affect, intact attention, and orientation intact to person, place, and time.  His mood was depressed, but his thought processes were unremarkable and there were no delusions.  The examiner found that the Veteran understands both that he has a problem and the outcome of his behavior.  The examiner noted no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  There were no episodes of violence observed or commented.  Memory was found to be normal.  The examiner assigned a GAF of 65 for the major depressive disorder and stated that the Veteran's psychological disorder resulted in reduced reliability and productivity due, in particular, to his aggressive behavior.  

The Veteran was again examined in July 2009.  The examiner noted that the Veteran was hospitalized as a result of his major depressive disorder in April 2008, so following his previous March 2008 VA examination, at which time he had an admission GAF of 20, and a discharge GAF of 60.  The July 2009 VA examiner noted that the Veteran reported variability in his symptomatology, experiencing "ups and downs" with very poor frustration tolerance, easy irritability, and outbursts of anger.  The Veteran additionally reported near-constant feelings of depression, as well as thoughts of suicide.  On examination, his speech was excessive and rambling, and his psychomotor activity was restless.  He was hostile and displayed annoyance toward the examiner.  His mood was dysphoric.  His affect was appropriate, and he had intact attention, and intact orientation to person, place, and time.  His thought process was classified as an "overabundance of ideas" and he was preoccupied with one or two topics.  He additionally displayed paranoid ideation.  The examiner found that the Veteran understands the outcome of his behavior and partially understands that he has a problem.  The examiner noted the presence of both auditory and visual hallucinations, though not on a persistent basis.  He had no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts, but he did endorse suicidal thoughts.  He additionally had poor impulse control with episodes of violence.  As to employment, the Veteran contended that he was currently unemployed due to the effects of his mental disorder.  

The examiner provided an Axis I diagnosis of Major Depression, recurrent, and an Axis II diagnosis of histrionic personality disorder with borderline characteristics.  He assigned a GAF score of 55.  The examiner stated that the symptoms of the Veteran's psychological disorder resulted in reduced reliability and productivity.  The examiner concluded that the Veteran's diagnosed major depressive disorder is further affected by his personality disorder.  Resultantly, his prognosis in terms of any significant improvement is "very guarded, precisely because the personality disorder will not respond, as other types of medical conditions, to pharmacological treatment alone."  Rather, the Veteran "will require [a] prolonged and multidisciplinary approach to deal [with] and work through ingrained patterns of functioning in his personality that are reflected by impulsive, variable, and very projective behavior."  

At the March 2012 VA psychiatric examination, the examiner noted that the Veteran reported being hospitalized due to his psychiatric symptomatology for 15 days in August 2010.  On March 2012 VA examination, the Veteran appeared alert but guarded, becoming hostile and demanding on occasion.  He was oriented to person, place, and time.  He displayed poor judgment and insight, as well as a constricted affect and depressed mood.  The examiner provided an Axis I diagnosis of major depressive disorder and an Axis II diagnosis of histrionic personality disorder with borderline characteristics.  The examiner additionally noted psychosocial and environmental problems including an unstable living situation, poor social support, and difficulty in interpersonal relations.  He assigned a GAF score of 60, stating that the Veteran has a moderate difficulty establishing and maintaining interpersonal relationships, which affects both his occupational and social functioning.  Additionally, the examining VA psychiatrist found that the symptoms of the Veteran's diagnosed personality disorder cannot be disassociated from the symptoms of his other mental disorders, specifically his major depressive disorder.  Therefore, according to the examiner, "his difficulty in establishing meaningful interpersonal relationships, his instability in regards to making good decisions for his future, his poor judgment . . ., his hostile and demanding manner in relations with others, all these, and more, which are part of his personality disorder, contribute to his major depressive disorder."  

The examining VA psychiatrist noted the following symptomatology attributable to the Veteran's service-connected psychological disorder: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklife setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  Additionally, the examiner noted that the Veteran experiences nightmares, problems with focus and concentration, and "flashbacks" during which he "thinks he is back in Iraq."

Based on the above evidence, and resolving all doubt in the Veteran's favor, the Board finds that the manifestations of his major depressive disorder more closely approximate the criteria for a 70 percent disability rating for the entire period on appeal.

In reaching this decision, the Board notes that the criteria for a 70 percent disability rating for depression are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling, 15 Vet. App. at 11-14.  Symptoms evidencing such deficiencies include suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.  

In the instant case, there is evidence in the record establishing that his service-connected psychiatric disorder resulted in deficiencies in the areas of work, family relations, judgment, thinking, and mood.  As to deficiencies in the area of work, notably, there is evidence of serious irritability, with fits of violence and rage, as well as concentration problems and isolation.  Additionally, VA examiners have specifically found that the Veteran displays great difficulty in adapting to stressful situations, which necessarily includes work-related stressors.  Moreover, the Veteran has reported, as he is competent to do, that he was forced to leave his previous job as a street vendor due to his inability to cope with the circumstances of his employment, including dealing with people, and that he has not, since, held a job.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Importantly, the March 2012 VA examiner specifically found that the Veteran displayed impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships, all of which potentially impact employment.  

There is also evidence of deficiencies in the area of family relations, as he has consistently reported detachment and isolation and having a very limited social support system.  VA examiners have also noted his unstable living situation and poor social support system.  Furthermore, the Veteran's mother, in a June 2008 letter, described the familial upheaval that has resulted from the Veteran's behavior, noting that his anger and irritability have caused significant distress and have resulted in him moving from one family member's house to another.  See also June 2008 Letter from the Veteran's Sister (describing the effect of the Veteran's psychological disorder on his family).

Deficiencies in terms of thinking have also been demonstrated.  The medical evidence shows that the signs and symptoms of the Veteran's depression result in deficiencies in the areas of thinking as evidenced by his disturbed sleep, intermittent reported hallucinations, crying spells, poor impulse control, and fits of rage and violence.  Although the VA treatment records show the Veteran's thought processes have generally been normal throughout this time period, the record also reflects focus, concentration, and memory problems.  The record further reflects that the Veteran has endorsed suicidal ideation on multiple occasions.  Thus, the evidence reflects some level of deficiency in his thinking. 


There is also evidence of deficiencies in the areas of judgment and mood.  The VA examination reports reflect that the Veteran's depressive disorder causes irritability, bouts of anger, violent outbursts, feelings of worthlessness and hopelessness, and chronic depression.  Moreover, VA examiners noted that his psychological condition results in "instability in regards to making good decisions for his future, [and] poor judgment."  See March 2012 VA Examination Report.  The VA treatment records also show consistent reports of social avoidance and isolation, chronic depressed mood, as well as a previous suicide attempt.  See, e.g., May 2011 VA Interdisciplinary Care Plan (noting the Veteran's social isolation); August 2011 VA Psychiatry Assessment (documenting a previous suicide attempt).  Thus, the medical records contain evidence of a deficiency in his judgment and mood.

In short, the evidence reflects that, for the entire appellate period, the Veteran's service-connected psychiatric disorder has resulted in deficiencies in most of the areas of work, family relations, judgment, thinking, and mood due to his service-connected depressive disorder.  Accordingly, the criteria for a 70 percent disability rating have been met.

A rating in excess of 70 percent for service-connected major depressive disorder, however, is not warranted.  In this regard, the evidence does not show that the Veteran's major depressive disorder causes total occupational and social impairment, the standard for the 100 percent rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9434.  The Veteran has exhibited very few, if any, of the exemplar symptoms contained in the General Rating Formula listed in the 100 percent criteria.  He has never exhibited a gross impairment in thought processes or communication, persistent delusions, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While VA treatment records reflect suicidal ideation, intermittent hallucinations, and episodes of rage and irritability, these symptoms do not result in total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9434.  

Importantly, the VA examiners concluded that, although his major depressive disorder resulted in clinically significant distress or impairment in social, occupational, or other areas of functioning, it did not manifest in such a way as to preclude occupational and social functioning.  See March 2008, July 2009, and March 2012 VA Examination Reports.  

Thus, the Board has concluded that the frequency, severity, and duration of his symptoms are better represented by the higher 70 percent rating being assigned, which contemplates his difficulty in adapting to stressful circumstances, depression, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, anxiety, chronic sleep impairment, and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.

III.  Extra-schedular Consideration

Referral of the Veteran's major depressive disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, though, a comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, including suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, anxiety, chronic sleep impairment, and inability to establish and maintain effective relationships, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the ratings already assigned, as explained above.

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's major depressive disorder will not be referred for extraschedular consideration.  See id.

Finally, the Board notes that, according to the recent holding in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A higher 70 percent rating is granted, though no greater, for the major depressive disorder, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Board already has discussed why there is an additional TDIU claim also at issue in this appeal.  In particular, the Veteran has alleged that his major depressive disorder has precluded him from obtaining or maintaining employment of any kind.  

There is additionally indication that he remains unemployed, so even to this day.  See March 2008 Statement in Support of Claim on VA Form 21-4142 (stating that he is not working as a result of his psychiatric disability); July 2009 VA Examination Report (noting that he is unemployed due to multiple behavioral problems and stating that he attributes his unemployment to his mental condition); March 2012 VA Examination Report (reflecting impaired occupational functioning due to his mental condition and noting that he is unemployed).  

However, although the March 2012 VA examiner was instructed in the February 2012 Board remand to provide an opinion as to the effect of the Veteran's service-connected major depressive disorder on his ability to obtain and maintain substantially gainful employment, such an opinion was not provided.  See Stegall, 11 Vet. App. at 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further evaluation is thus required, specifically providing an opinion as to whether his service-connected major depressive disorder precludes him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when also considering his level of education, prior work experience and training, but not his age or impairment attributable to disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.  See also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In addition, he has not yet been provided the specific notice required in response to a claim for a TDIU, nor has the RO preliminarily adjudicated this derivative claim.  It therefore would be potentially prejudicial were the Board to do so in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this derivative TDIU claim is REMANDED for the following development and consideration:

1.  Provide all required notice and assistance in response to this derivative TDIU claim, including providing the Veteran an official claim application (VA Form 21-8940).  Have him complete and return it.  Also complete any necessary further development of this claim, including, but not limited to, having him undergo a VA compensation examination for a medical opinion concerning whether his service-connected disability (namely, his recurrent major depressive disorder) precludes him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when also considering his level of education, prior work experience and training, but not his age or impairment attributable to disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.  See also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

2.  Then adjudicate this derivative TDIU claim in light of this and all other relevant evidence.  If this claim is denied, send the Veteran a Supplemental Statement of the Case (SSOC) addressing this derivative claim and give him and his representative opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this derivative claim the Board is remanding..  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This derivative claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


